 


115 HRES 229 EH: Providing for consideration of the bill (H.R. 1430) to prohibit the Environmental Protection Agency from proposing, finalizing, or disseminating regulations or assessments based upon science that is not transparent or reproducible.
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 229 
In the House of Representatives, U. S.,

March 28, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1430) to prohibit the Environmental Protection Agency from proposing, finalizing, or disseminating regulations or assessments based upon science that is not transparent or reproducible. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1430) to prohibit the Environmental Protection Agency from proposing, finalizing, or disseminating regulations or assessments based upon science that is not transparent or reproducible. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Science, Space, and Technology; and (2) one motion to recommit.   Karen L. Haas,Clerk. 